United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1182
Issued: March 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2012 appellant filed a timely appeal from an April 10, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained greater than an additional 14 percent permanent
impairment of the bilateral lower extremities, for which he received a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the April 10, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that appellant, then a 54-year-old letter carrier, sustained a herniated
disc at L4-5 and L5-S1 due to factors of his federal employment. It authorized a back brace and
steroid injections.
A magnetic resonance imaging (MRI) scan dated April 15, 2009 revealed disc herniation
at L4-5 and a herniated disc at L5-S1.
In a May 4, 2009 report, Dr. Suneela Harsoor, a Board-certified anesthesiologist and pain
medicine physician, indicated that appellant had back pain radiating down the left lower
extremity as a result of carrying weights and walking at work. She diagnosed left lumbar
radiculopathy, myofascial pain and lumbar discogenic pain.
Appellant submitted reports dated April 13, 2009 through August 9, 2010 by Dr. John
Kelsey, a Board-certified internist, who released appellant to light-duty work on June 1, 2009
with the following restrictions: cart only, four blocks for one month, no carrying on the back and
no steps. On November 10, 2010 Dr. Kelsey reports that appellant retired on August 31, 2010.
On December 12, 2010 appellant filed a claim for a schedule award.
By letter dated February 18, 2011, OWCP requested additional information from
appellant’s physician to continue processing his schedule award claim.
In a March 9, 2011 report, an OWCP medical adviser reviewed the medical evidence of
record and opined that, under Table 16-12 of the sixth edition of the A.M.A., Guides, appellant’s
radiculopathy with sensory deficit corresponded to a grade C default of four percent permanent
impairment of the left lower extremity.
On March 29, 2011 appellant filed a second schedule award claim.
In a March 28, 2011 report, Dr. Jacob Salomon, a general surgeon, found that appellant
had reached maximum medical improvement as of the date he retired on August 31, 2010.
Under Table 16-12 of the A.M.A., Guides, he found that appellant had a 16 percent permanent
impairment of the right lower extremity and a 9 percent permanent impairment of the left lower
extremity. Dr. Salomon indicated that, for the right-sided radiculopathy, the criteria were spinal
stenosis and multilevel lumbar disc disease with facet hypertrophy and spondylosis and noted
that abnormal electromyogram (EMG) findings would be used as clinical criteria. Upon physical
examination, he found paraspinal muscle spasm and positive leg raising signs. Functionally,
appellant had decreased activities of daily living which interfered with his normal lifestyle,
including difficulty lifting heavy objects and difficulty bathing. He had pain going grocery
shopping, working around the house and upon grooming himself, as well as chronic back pain
when he stood for a long period of time. Therefore, Dr. Salomon concluded that appellant would
be classified as class 2 moderate symptoms. He assigned grade modifier 2 for Functional
History (GMFH), grade modifier 1 for Physical Examination (GMPE) and grade modifier 3 for
Clinical Studies (GMCS). Dr. Salomon concluded that appellant fell under grade C, equaling a
16 percent permanent impairment of the right lower extremity due to his right lumbar
radiculopathy. Regarding the left lumbar radiculopathy, he assigned grade modifier 1 to a
2

functional history, which was based on appellant’s left-sided low back pain upon bending and
lifting heavy objects, grade modifier 1 for physical examination and grade modifier 3 for clinical
studies, due to abnormal MRI scan and EMG studies. Dr. Salomon concluded that appellant fell
under grade E, equaling a nine percent permanent impairment of the left lower extremity.
By decision dated April 6, 2011, OWCP granted appellant a schedule award for four
percent permanent impairment for loss of use of the left lower extremity, relying on OWCP’s
medical adviser’s March 9, 2011 report.
On June 23, 2011 a second OWCP medical adviser, reviewed the medical evidence of
record and concurred with Dr. Salomon’s determination that appellant had a nine percent
permanent impairment of the left lower extremity, under Table 16-12 of the A.M.A., Guides.
The medical adviser explained that appellant’s left lower extremity radicular symptoms
corresponded to a mild problem rating and grade E adjustment due to examination and EMG
findings which led to a nine percent permanent impairment rating.
Subsequently, on October 9, 2011 a third OWCP medical adviser reviewed the medical
evidence of record and found that appellant had bilateral leg pain that corresponded to sciatic
nerve impairment and had EMGs that showed evidence of radiculopathy. He explained that
utilizing Table 16-12, page 535, of the A.M.A., Guides a sciatic nerve impairment with moderate
sensory deficit was a class 1 diagnosis with a default grade C rating of four percent permanent
impairment.3 OWCP’s medical adviser further explained that utilizing the net adjustment
formula on page 521, appellant received a grade modifier 2 for functional status, a 2 for physical
examination and a 2 for clinical studies. He concluded that this resulted in a net grade modifier
of 3 and moved appellant to a grade E which was equal to a nine percent permanent impairment
for each lower extremity. The medical adviser opined that this impairment should be the total
impairment for each extremity because the previously awarded four percent permanent
impairment was for the same condition. He noted that this rating differed from Dr. Salomon’s
because he rated appellant as having a class 2 diagnosis for a very severe sensory deficit on the
right side, despite previous ratings and EMG evidence suggesting a mild-to-moderate deficit.
OWCP’s medical adviser found that appellant reached maximum medical improvement on
March 28, 2011, the date of evaluation by Dr. Salomon.
By decision dated April 10, 2012, OWCP granted appellant a schedule award for an
additional 14 percent permanent impairment of the bilateral lower extremities, relying on the
third OWCP medical adviser’s October 9, 2011 report.4

3

Table 16-12, pages 534-36 of the sixth edition of the A.M.A., Guides is entitled Peripheral Nerve Impairment -Lower Extremity Impairments.
4

OWCP calculated the following: 9 percent left lower extremity permanent impairment + 9 percent right lower
extremity permanent impairment -- 4 percent left lower extremity permanent impairment previously paid per OWCP
decision dated April 6, 2011 = 14 percent additional schedule award pay for the bilateral lower extremities.

3

LEGAL PRECEDENT
The schedule award provisions of FECA5 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a mater which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.6 For schedule awards after
May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.9 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX). Evaluators are directed to provide reasons for their impairment rating choices, including
the choices of diagnoses from regional grids and calculations of modifier scores.10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with an OWCP medical
adviser providing rationale for the percentage of impairment specified.11
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted that appellant sustained a herniated disc at L4-5 and L5-S1 due to
factors of his federal employment. On April 6, 2011 it granted him a schedule award for four
5

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

6

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

7

See D.T., Docket No. 12-503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6.6a (January 2010); see also Federal (FECA)
Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
8

A.M.A., Guides 3 (6th ed., 2009) section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
9

Id. at 494-531.

10

See R.V., Docket No. 10-1827 (issued April 1, 2011).

11

See R.L., Docket No. 11-1661 (issued April 25, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
supra note 7, Chapter 2.808.6(d) (August 2002).

4

percent permanent impairment of the left lower extremity. In an April 10, 2012 award of
compensation, OWCP granted appellant a schedule award for an additional 14 percent
permanent impairment of the bilateral lower extremities, relying on an OWCP medical adviser’s
October 9, 2011 report.
Appellant claimed entitlement to increased schedule award
compensation.
On March 28, 2011 Dr. Salomon, a treating physician, concluded that appellant had a 16
percent permanent impairment of the right lower extremity and a 9 percent permanent
impairment of the left lower extremity. On October 9, 2011 a third OWCP medical adviser
determined that appellant had a nine percent permanent impairment for each lower extremity.
The A.M.A., Guides indicate that the steps to be used in performing an impairment rating for
lower extremities include that a diagnosis for each part of the lower limb is to be rated.12 Section
16.2 indicates that the regions to be assessed separately include foot and ankle, knee and hip.13
The Board finds that the record is not clear as to whether the medical adviser calculated each
lower extremity separately, as required. Thus, the Board further finds that OWCP did not follow
the analysis outlined in the A.M.A., Guides in developing the medical evidence before granting
the schedule award on April 10, 2012.
It is well established that proceedings under FECA are not adversarial in nature and,
while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.14 Accordingly, once OWCP undertakes
development of the medical evidence, it has the responsibility to do so in a proper manner.15 The
report from OWCP’s medical adviser is insufficient to resolve the issue of whether appellant was
entitled to an additional schedule award, thus, OWCP did not properly discharge its
responsibilities in developing the record.16 Therefore, the case must be remanded to OWCP for a
proper impairment analysis of appellant’s lower extremities as provided by the A.M.A.,
Guides.17 Following such further development as deemed necessary, OWCP shall issue a de
novo decision regarding whether appellant is entitled to an increased schedule award for his
lower extremity conditions.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

A.M.A., Guides 497-500 (6th ed., 2009).

13

Id. at 500.

14

See Richard E. Simpson, 55 ECAB 490 (2004).

15

See Melvin James, 55 ECAB 406 (2004).

16

See Richard F. Williams, 55 ECAB 343 (2004).

17

See H.R., Docket No. 12-448 (issued July 12, 2012) (the Board remanded a case for a proper impairment
analysis of appellant’s upper extremities as provided by section 15.2 of the A.M.A., Guides).

5

ORDER
IT IS HEREBY ORDERED THAT the April 10, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this decision of the Board.
Issued: March 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

